UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7478


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEILA CLARK LEWIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00088-RGD-TEM-2)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Clark Lewis, Appellant Pro Se. Randy Carl Stoker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheila Clark Lewis appeals the district court’s order denying her motion to reduce

restitution payments. On appeal, we confine our review to the issues raised in the

Appellant’s brief.   See 4th Cir. R. 34(b).     Because Lewis’ informal brief does not

challenge the basis for the district court’s disposition, Lewis has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2